Court of Appeals
                              First District of Texas
                                      BILL OF COSTS

                                      No. 01-12-01029-CV

                               Union Pacific Railroad Company

                                              v.

Estate of Geronimo Gutierrez, deceased, and Amelia Gutierrez and Adrian Gutierrez, Individually
 in their Capacities as Dependents of Geronimo Gutierrez, deceased, and Amelia Gutierrez, in her
                  capacity as Administratrix of the Estate of Geronimo Gutierrez

             NO. 380337401 IN THE PROBATE COURT NO 4 OF HARRIS COUNTY



   TYPE OF FEE            CHARGES           PAID/DUE             STATUS              PAID BY
      MT FEE                 $10.00        05/05/2014             E-PAID               APE
      MT FEE                 $10.00        03/26/2014             E-PAID               APE
      MT FEE                 $10.00        01/28/2014             E-PAID               APE
   E-TXGOV FEE                $5.00        08/16/2013             E-PAID               ANT
      MT FEE                 $10.00        07/12/2013             E-PAID               ANT
   E-TXGOV FEE                $5.00        07/12/2013             E-PAID               ANT
   E-TXGOV FEE                $5.00        06/26/2013             E-PAID               APE
   E-TXGOV FEE                $5.00        05/31/2013             E-PAID               APE
      MT FEE                 $10.00        05/31/2013             E-PAID               APE
   E-TXGOV FEE                $5.00        05/08/2013             E-PAID               APE
      MT FEE                 $10.00        05/01/2013             E-PAID               APE
   E-TXGOV FEE                $5.00        04/05/2013             E-PAID               ANT
      MT FEE                 $10.00        03/01/2013             E-PAID               ANT
   E-TXGOV FEE                $5.00        03/01/2013             E-PAID               ANT
      MT FEE                 $10.00        02/04/2013             E-PAID               ANT
   E-TXGOV FEE                $5.00        02/04/2013             E-PAID               ANT
      MT FEE                 $10.00        01/30/2013             E-PAID               APE
   E-TXGOV FEE                $5.00        01/30/2013             E-PAID               APE
      MT FEE                   $10.00           01/30/2013              E-PAID                  APE
   E-TXGOV FEE                  $5.00           01/30/2013              E-PAID                  APE
REPORTER'S RECORD             $8,598.00         01/04/2013               PAID                   ANT
   E-TXGOV FEE                  $5.00           12/17/2012              E-PAID                  APE
   CLK RECORD                  $686.00          12/04/2012               PAID                   ANT
   E-TXGOV FEE                  $5.00           11/26/2012              E-PAID                  ANT
      FILING                   $175.00          11/26/2012              E-PAID                  ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $9,619.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this October 30, 2015.